FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                        Nos. 1D17-3602
                             1D17-3603
                             1D17-3604
                             1D17-3605
                             1D17-3596
                             1D17-3597
                             1D17-3598
                  (Consolidated for disposition)
                 _____________________________

S.G., a child,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Robert E. Long, Judge.

                         June 28, 2018


PER CURIAM.

    S.G., who attacked and injured her father with a 6-8” shard of
broken mirror glass and smashed a picture frame over his head all
while threatening to kill him, challenges her conviction for
aggravated battery with a deadly weapon, claiming the shard did
not constitute a deadly weapon because it is not ordinarily
considered such a weapon, was not converted into one by its use in
this case, and caused only a “scratch” that healed by the time of
trial.

     Though the aggravated battery statute does not define what
constitutes a “deadly weapon,” it has been judicially defined as
“1) any instrument which, when used in the ordinary manner
contemplated by its design and construction will or is likely to
cause great bodily harm, or 2) any instrument likely to cause great
bodily harm because of the way it is used during a crime.” Smith
v. State, 969 So. 2d 452, 454–55 (Fla. 1st DCA 2007) (quoting
V.M.N. v. State, 909 So. 2d 953, 954 (Fla. 4th DCA 2005)). While a
piece of broken glass, whether a mirror, a window, or a beer bottle,
may not ordinarily be a deadly weapon by itself, the context in
which the item is used can transform it into one. Cloninger v. State,
846 So. 2d 1192 (Fla. 4th DCA 2003) (affirming determination that
unbroken beer bottle could be deadly weapon); Brown v. State, 787
So. 2d 58 (Fla. 2d DCA 2001) (stating that evidence supported the
finding that a glass bottle could be used as a deadly weapon); see
also State v. Shilling, 889 P.2d 948, 950 (Wash. Ct. App. 1995)
(Beer “glass is not a per se deadly weapon; thus, the inherent
capacity and ‘the circumstances in which it is used’ determine
whether the weapon is deadly.”); Harris v. State, 705 So. 2d 542,
548 (Ala. Crim. App. 1997) (“Although a glass bottle is not
specifically included in the list of weapons defined as ‘deadly
weapons,’ a bottle may be ‘adapted for the purposes of inflicting
death or serious physical injury,’ and may therefore be a ‘deadly
weapon.’”); Pauls v. State, 476 A.2d 157, 160 (Del. 1984) (“The end
of a shattered glass bottle, with its ragged, jagged, sharp cutting
edges, is clearly capable of causing death. It is well known to be as
deadly as those objects listed in the statute as deadly weapons.”).

     There was evidence from which the factfinder could determine
that S.G. intended to use the shard to cause severe harm or death
to her father, who was fearful and distraught; S.G. had already cut
herself in multiple locations and was “angry, cussing, using all
kind of crazy language” as she slashed the shard toward him. That
his injuries healed and left no permanent damage doesn’t
undermine the fact that the shard could have caused far worse
harm, such as loss of an eye. State v. Pomeroy, 573 P.2d 805, 808
(Wash. Ct. App. 1977) (“One of the victim's eyes had to be removed
as a result of the blow [from the broken beer bottle].”).

                                 2
     Because the shard from the broken mirror was likely to cause
great bodily harm as used by S.G. against her father, the trial court
correctly determined it was a “deadly weapon” and denied S.G.’s
motion for judgment of acquittal.

    AFFIRMED.

MAKAR, WINOKUR, and WINSOR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and John W. Hedrick, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                                 3